Per Curiam.
Action to determine the ownership of a strip of land 12 feet wide extend*532ing along the boundary line between the farms of the respective parties-; one in effect to determine the boundary line. The cause was tried before the court without a jury and the court found the disputed strip belonged to defendant and was a part and parcel of his land. The only question presented on the appeal, one from an order denying a new trial, is whether the findings are sustained by the evidence. Our examination of the record leads to an affirmative answer. The evidence is conflicting, presenting an issue of fact for the trial court. We discover no sufficient reasons for interference.
Order affirmed.